Citation Nr: 0830830	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as heart condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
shrapnel wound to the back.

5.  Entitlement to service connection for arthritis of the 
back.

6.  Entitlement to service connection for residuals of 
malaria.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2007, to support his claims, the 
veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.

The Board notes that an April 2007 written communication from 
the appellant mentions treatment for PTSD.  This issue is not 
currently before the Board and it is unclear whether the 
veteran intends to file a claim regarding this undeveloped 
issue.  Accordingly, the Board refers the matter to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which held that the Veterans 
Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
downstream degree of disability and the effective date of an 
award.  The veteran has not received Dingess notice 
concerning these downstream elements of his claims and should 
receive such notice before deciding his appeal to avoid any 
chance of unduly prejudicing him.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The veteran's June 2007 
hearing testimony suggests that he continues to receive VA 
and private medical.  However, due to the length of time that 
this appeal has been on-going, the most recent treatment 
records contained in his claims file are dated in 2006.  Any 
medical records pertaining to current treatment for the 
claimed disabilities on appeal should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  Accordingly, 
adjudication of the claim for service connection for 
residuals of malaria must be deferred pending receipt of 
these potentially pertinent records.

The veteran claims service connection for coronary artery 
disease, chronic bronchitis, and emphysema.  The service 
medical records reflect the veteran's complaints of shortness 
of breath.  The post-service medical records include 
diagnoses of cardiopulmonary disease, chronic obstructive 
pulmonary disease, and emphysema as well as treatment for 
recurrent arrhythmias and myocardial infarction with cardiac 
defibrillator implantation.  

The veteran has asserted that his coronary artery disease, 
chronic bronchitis, and emphysema developed secondary to his 
exposure to herbicides during his Vietnam service.  The Board 
notes that although the evidence shows the veteran did serve 
in Vietnam and thus is entitled to a presumption of exposure 
to herbicides; coronary artery disease, chronic bronchitis, 
and emphysema are not presumptive diseases for which service 
connection can be granted.  See 38 C.F.R. § 3.309(e) (2007).  
Thus, in order to establish service connection for coronary 
artery disease, chronic bronchitis, and emphysema based upon 
Agent Orange exposure, there must be affirmative evidence 
that these disorders are etiologically related such exposure.

Accordingly, the Board finds that the veteran should be 
scheduled for a VA examination for an opinion as to whether 
it is at least as likely as not that coronary artery disease, 
chronic bronchitis, or emphysema are directly related to any 
injury or disease incurred in service, to include his 
complaints of shortness of breath.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  If these disorders are not found 
to be directly related to service, then an opinion should be 
obtained as to whether it is at least as likely as not that 
they are etiologically related to exposure to herbicides in 
Vietnam.

The veteran also claims service connection for residuals of 
shrapnel wound to the back and arthritis of the back as a 
result of such shrapnel wound as well as hearing loss and 
tinnitus due to the explosion associated with the shrapnel 
wound incident.  In this regard, it is noted that, although a 
March 2004 report of X-ray study notes normal lumbar spine 
and normal sacro-iliac joints, a March 2004 physical 
examination report includes a diagnosis of degenerative joint 
disease, chronic low back pain.  

With respect to these contentions, it is noted that the Court 
has held that lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court has 
also held that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. 
§ 1154(b) provides that where participation in combat has 
been established, VA shall accept a veteran's assertion that 
a particular disease or injury occurred in service; that is, 
VA will accept a veteran's assertion of what happened during 
combat.  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. 
§ 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 
(1995).  The statute "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected," but only "considerably lighten[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The veteran's decorations and citations are indicative of 
participation in combat, he received the Combat Infantryman's 
Badge (CIB) and a Purple Heart.  Thus, the shrapnel wound and 
associated explosion are combat-related and are thus presumed 
to have occurred (that the veteran was wounded in action and 
sustained a fragment wound to his back has also been verified 
by the service department).  38 U.S.C.A. § 1154(b).  An 
examination is therefore necessary to determine whether there 
is a nexus between the veteran's claimed back and hearing 
complaints and his service.

In this regard, it is noted that, where there is competent 
evidence of a current disability and evidence indicating an 
association between the disability and active service, VA 
must obtain a medical nexus opinion.  Charles v. Principi, 16 
Vet. App. 370 (2002).  Furthermore, where symptoms possibly 
related to a claimed disease are shown in the service medical 
records, even though the disease was undiagnosed during 
service, an examination should be afforded.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, the Board 
remands for a VA medical opinion as to whether the veteran's 
claimed conditions had their onset during service, or within 
an applicable presumptive period following discharge, or are 
otherwise attributable to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who have 
treated him for his claimed disorders 
since his discharge from active duty 
service in May 1971.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
If no such records can be found, ask for 
specific confirmation of that fact.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  The veteran should be scheduled for a 
VA examination by the appropriate 
specialist for the purpose of determining 
whether his coronary artery disease, 
chronic bronchitis, or emphysema are 
attributable to service, to include any 
herbicide exposure.  The examiner should 
provide an opinion as to date of onset and 
etiology of the veteran's coronary artery 
disease, chronic bronchitis, and 
emphysema.  The examiner should then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
coronary artery disease, chronic 
bronchitis, or emphysema had their initial 
onset during active service, or within the 
one year presumptive period following 
discharge, or are otherwise related to 
service; to include as secondary to 
herbicide exposure or in-service 
complaints of shortness of breath, per the 
veteran's service medical records.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or unfavorable.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The veteran should be scheduled for a 
VA examination by the appropriate 
specialist to ascertain the nature and 
etiology of any residuals of shrapnel 
wound to the back, to include arthritis 
and scars.  The examiner must be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
back impairment, to include arthritis or 
scar, are due to active service.  
Specifically, the examiner should comment 
as to whether the nature of any back 
disorder is consistent with the inservice 
fragment wound to the back.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or unfavorable.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss or 
tinnitus as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure during service, to include the 
explosion which resulted in his fragment 
wound to the back, as well as any history 
of noise exposure following service.  
Following examination of the veteran and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability or tinnitus are 
related, even in part, to noise exposure 
during the veteran's period of service.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims, including the 
issue of entitlement to service connection 
for malaria, in light of the additional 
evidence.  Issue the veteran and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




